Citation Nr: 9932898	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  96-00 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bilateral tinea 
pedis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to June 1995.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In September 1995, the veteran filed a claim of entitlement 
to service connection for numerous disabilities.  A February 
1996 rating decision denied service connection for hearing 
loss, a pulmonary disorder, and hepatitis, and granted 
service connection for a taenia infection of both feet, and 
assigned a noncompensable evaluation.  The veteran filed a 
notice of disagreement (NOD) with this decision in March 
1996, and submitted a substantive appeal (Form 9) in April 
1996, perfecting his appeal.

In November 1997, the Board denied the veteran's claims 
entitlement to service connection for a pulmonary disorder, 
and hepatitis, on the basis that the claims were not well 
grounded.  Accordingly, these claims are not before the Board 
or the VA at this time.  

The veteran's claims of entitlement to service connection for 
left ear hearing loss, and a compensable evaluation for his 
service-connected skin disorder of both feet were remanded to 
the RO for additional development.  Based on VA examination 
results, the RO granted service connection for left ear 
hearing loss, and granted a 10 percent evaluation for 
bilateral tinea pedis in February 1999.  The veteran was 
notified of this decision, and did not file a notice of 
disagreement (NOD).  Therefore, the issue of entitlement to a 
higher evaluation for left ear hearing loss is not presently 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  The Board notes that in an increased 
rating claim, a veteran is generally presumed to be seeking 
the maximum benefit available.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the issue of entitlement to an 
increased evaluation for bilateral tinea pedis, currently 
evaluated as 10 percent disabling, is before the Board at 
this time.  Accordingly, the Board will limit its 
consideration to that issue.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's bilateral tinea pedis is currently 
manifested by mild, chronic symptoms.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for bilateral tinea pedis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.3, 
Diagnostic Code 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show veteran complaints of itching 
between his toes in July 1991.  Fungal dermatitis was 
diagnosed.  September 1991 records note a plantar wart on the 
veteran's right heel, which was subsequently removed.  
Impetigo was diagnosed in March 1993.  The May 1995 
separation examination report notes a normal clinical 
evaluation of the skin.

The November 1995 VA examination report notes callous areas 
and Haglund's deformity bilaterally, with a fungus area in 
the arch of both feet.  The diagnostic impression was taenia 
infection in the soles of both feet.  

Consequently, a February 1996 rating decision granted service 
connection for a taenia infection of the soles of both feet, 
and assigned a noncompensable evaluation.
 
During the October 1996 personal hearing, the veteran 
initially indicated that the issue on appeal was service 
connection for bilateral plantar calcaneal spurring.  T. at 
4.  He related that both heels developed corns during 
service.  T. at 4-5.  The veteran stated that he experienced 
pain in both heels, and reported that the corns were 
surgically removed.  T. at 5.  The veteran then clarified 
that he was seeking an increased evaluation for a tinea 
infection of the soles of both feet.  (emphasis added).  T. 
at 5.  The issue on appeal was amended accordingly.  T. at 5.

The veteran stated that he experienced itching between his 
toes the previous week, and attempted to alleviate the 
discomfort by removing the fungal infection with a knife.  T. 
at 6.  He had previously used over-the-counter eczema 
medication to treat this disorder, but found the medication 
to be ineffective.  T. at 6.  The veteran related that 
"fungus" was diagnosed during post-service medical 
treatment, and an ointment was prescribed to treat the 
disorder.  T. at 6.  He reported that his toenail was 
"getting very small," and indicated that he experiences 
itching between his toes, in the arch of each foot, and on 
the ball of each foot.  T. at 6.

Consequently, an April 1997 hearing officer's decision denied 
an increased (compensable) evaluation for a tinea infection 
of both feet.

As noted above, the Board remanded the case to the RO for 
additional development in November 1997.

During a September 1998 VA skin examination, performed in 
conjunction with the Board remand, the veteran gave a history 
of developing tinea pedis during service in 1989 or 1990.  He 
reported that most of his symptoms have occurred between his 
toes, and on the plantar aspect of his heels.  He explained 
that while there are times when the symptoms are improved, 
the rash has never completely gone away.  He related that he 
used an antifungal cream during service, but that it never 
"seemed to work."  The veteran stated that his feet are 
chronically itchy because of the fungal infection, and that 
he often experiences sloughing of the skin, particularly 
between his toes.  He reported that he tries to keep his feet 
clean and dry, and that he changes his socks once per day.  
He explained that while improvement of his symptoms is noted 
with this careful hygiene, the disorder never completely 
resolves.  

A physical examination of the extremities revealed that the 
skin was cool and dry, with no edema.  Pulses were 2+.  The 
veteran's toenails were intact, with no evidence of 
onychomycosis or atrophy.  There was evidence of tinea pedis 
bilaterally, with dry, scaly, white patchy areas on the 
plantar aspects of the feet.  Peeling was noted with 
maceration in between the majority of the toes.  The 
pertinent diagnosis was tinea pedis.

Based on this evidence, the RO granted a 10 percent 
evaluation for the veteran's bilateral tinea pedis in 
February 1999.

An August 1999 VA general examination report is negative for 
complaints related to the veteran's service-connected 
bilateral tinea pedis.  A physical examination of the feet 
was normal. 

Analysis

The Board finds initially that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board also finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of the claim has been satisfied.  38 U.S.C.A. § 5107(a). 

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including the service medical 
records.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. § 
4.3, 4.7 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected bilateral tinea pedis has 
been evaluated as 10 percent disabling under Diagnostic Code 
7806.  As no diagnostic code section addresses tinea pedis 
directly, it has been rated by analogy to Diagnostic Code 
7806, which rates the severity of eczema.  This section 
provides a noncompensable rating for symptoms including 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  With exfoliation, 
exudation or itching on an exposed or extensive surface, a 10 
percent evaluation is warranted.  A 30 percent evaluation is 
only available upon a showing of constant exudation or 
itching, extensive lesions, or marked disfigurement.

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for an 
evaluation in excess of 10 percent for the veteran's 
bilateral tinea pedis have not been met.  While the September 
1998 VA skin examination revealed dry, scaly, white patchy 
areas on the plantar aspects of the feet, and peeling with 
maceration in between the majority of the toes, there was no 
evidence of crusting, ulceration, or marked disfigurement.  
Although the veteran reported that his feet "chronically" 
itched during the examination, he indicated that his symptoms 
improved with "careful hygiene."  In addition, the Board 
notes that the most recent VA examination was negative for 
complaints or findings related to the veteran's service-
connected tinea pedis.  Therefore, the Board finds that the 
itching is properly characterized as periodic rather than 
constant.  

The evidence of record does not indicate that the veteran's 
bilateral tinea pedis causes constant exudation or itching, 
extensive lesions, or marked disfigurement to warrant a 30 
percent rating.  As such, his symptomatology most closely 
approximates the level of severity contemplated by a 10 
percent disability rating.

The Board notes that in addition to that noted specifically 
above, application of other potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4 have been considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In light of the 
evidence discussed above, however, the Board concludes that 
the veteran's overall impairment associated with his 
bilateral tinea pedis is appropriately rated as 10 percent 
disabling under Diagnostic Code 7806.  A higher rating under 
a different Diagnostic Code is not indicated.  Lastly, the 
Board points out that in view of the findings discussed 
above, there is no question as to which of two evaluations 
shall be applied.  The provisions of 38 C.F.R. § 4.7, 
therefore, are not for application.

In deciding the veteran's claim, the Board has considered the 
Court's recent determination in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board finds that the evidence supports the conclusion 
that there was no actual variance in the severity of the 
service connected disability during the appeal period, and 
that the level of that severity was mild.  Accordingly, the 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran's filed his claim to the 
present supports the conclusion that he is not entitled to 
increased compensation during any time within the appeal 
period. The RO reviewed all the evidence during the period 
and did not limit its consideration to only the "current" 
evidence of disability.  Therefore, the Board concludes that 
the RO adjudication meets the substantive concerns 
articulated in Fenderson and that the veteran was properly 
notified of the basis of the determinations by the RO.  There 
is no basis to return this matter to the RO to have them 
reissue a SOC or SSOC that merely makes small phrasing 
changes to the characterization of the issue.

 
ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinea pedis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

